Title: To Thomas Jefferson from James Cheetham, 10 February 1807
From: Cheetham, James
To: Jefferson, Thomas


                        
                            Sir.
                            New-York, Feb. 10th 1807.
                        
                        A bill, I understand, is pending in Congress to augment our Military Peace Establishment by the addition of a
                            Regiment of Infantry and a Battalion of Cavalry. Mr. Charles Christian, a Captain of an uniform Company of our Militia, is
                            desirous of entering into the Military Service of the United States. In Case the Bill Should become a Law, or of a vacancy
                            in the present establishment, I take the liberty of recommending him for a Commission Suitable to his rank. He is
                            naturally as by acquirement a military man, and he is warmly and Sincerely attached to your administration. His fitness
                            for a Captaincy or a Majority is, I think, unquestionable. He is recommended to your notice with great pleasure by one who
                            is most truly your friend and
                        Obt. Servt
                        
                            James Cheetham
                            
                        
                    